Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The amended claims submitted June 15, 2022 in response to the office action mailed April 1, 2022 are under consideration. Claims 1-3, 6-14 and 17-20 are pending. Claims 4-5 and 15-16 are canceled.
Allowable Subject Matter
Claims 1-3, 6-14 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “with respect to the at least one magnet yoke arranged on the anti-shake base, the first permanent magnet of the first holder presses the first ball member and second ball member across the second holder by an attraction between the first permanent magnet and the at least one magnet yoke.”
In particular, applicant’s arguments on pages 7-9 of 11 of the remarks submitted June 15, 2022 are persuasive.
Claims 2-3 and 6-11 depend from claim 1 and are allowed for at least the reason stated above.
Regarding claim 12, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “with respect to the at least one magnet yoke arranged on the anti-shake base, the first permanent magnet of the first holder presses the first ball member and second ball member across the second holder by an attraction between the first permanent magnet and the at least one magnet yoke.”
In particular, applicant’s arguments on pages 7-9 of 11 of the remarks submitted June 15, 2022 are persuasive.
Claims 13-14 and 17-20 depend from claim 12 and are allowed for at least the reason stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872